DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-7 are pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 4, 5, 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee US 20130188482 in view of Kakadia et al. US 20120236713 in view of Kanazawa 20050163138.
Regarding claim 1, A communication device (premises, Figure 1, element 102, user device, Figure 3, element 301) comprising: queue stores a packet (buffer, element 302); an input section that inputs a concerned packet to a queue and corresponds to a priority of the concerned packet (network interface, Figure 3, element 120, data packets including various types of packets with various types of protocols including both TCP packets and UDP packets with different priorities into buffer, para. 0028, 0048) ; an adder (adaptive buffer controller, Figure 3, element 303) that acquires first time when the concerned packet is input to the queue corresponding to the priority and that adds the first time to the concerned packet measuring a time that passes from a time a packet enters the buffer to a time that packet exits the buffer by tagging a packet when it enters the buffer with a tag, tag including a timestamp indicating when the tagged packet entered the buffer, para. 0040); a reader (adaptive buffer, controller, Figure 3, element 303) that reads packets; a calculator that acquires second time when the concerned packet is read from the queue corresponding to the priority (monitoring the buffer to identify when the tagged packet leaves the buffer, when the tagged packet exits the buffer, an exit time may be recorded, para. 0040), and that calculates delay time of the concerned packet from the difference between the first time and the second time (tag may include a timestamp indicating when the tagged packet entered the buffer and when the tagged packet exits the buffer, an exit time is recorded and compared with the timestamp to calculate the latency i.e., the time that the tagged packet spent in the buffer, para. 0040).
Lee does not disclose a priority controller that increases the priority of the concerned packet based on the delay time.
Kakadia discloses a latency information system which calculates flow latencies for a particular flow and compare the calculated flow latencies to a maximum latency value to determine if the subscriber flow is within time limits defined by subscriber profile timing information and if a subscriber flow is identified with packets that are outside a prescribed time limit based on the QoS level and maximum latency value, the latency information system sends QoS tuning information including instructions to adjust QoS parameters to increase QoS priorities for the particular flow, para. 0054.  Before the filing of the invention it would have been obvious to modify Lee to include Kakadia’s 
Lee discloses TCP and UDP packets with different priorities sent to buffer but Lee and Kakadia do not explicitly disclose multiple queues and reading packets from each of the multiple queues in order from a packet with the highest priority.  Kanazawa discloses a packet transport circuit and a packet transport method for outputting packets memorized in a plurality of queues, para. 0001. Kanazawa discloses a plurality of containers that respectively connect with corresponding output ports and accommodate packets in a plurality of queues in and from which the packets are written and read; an inputter that sorts the packets inputted through an input port and has the packets accommodated in the containers; and a read controller that, on a per container basis, determines a queue to read the packets from, reads the packets from the determined queue, para.0027.  Kanazawa further discloses the read controller includes a priority determiner that, on a per queue basis, determines priorities in the reading of the packets and a read queue determiner that, on a per container basis, determines the queue to read the packets from, with reference to the write queue information and the priorities, para. 0027.  Before the filing of the invention it would have been obvious to modify Lee and Kakadia to include Kanazawa’s packet transport method and apparatus including priority reading of packets from queues.  One of ordinary skill in the art would be motivated to do this to provide a high speed packet transport circuit and a packet 
Claim 7 is rejected under the same rationale.
Regarding claim 2, The communication device according to claim 1, Lee does not explicitly disclose wherein when the delay time is longer than a threshold, the priority controller increases the priority. Kakadia discloses a latency information system 150 which calculates flow latencies for a particular flow and compare the calculated flow latencies to a maximum latency value to determine if the subscriber flow is within time limits defined by subscriber profile timing information and if a subscriber flow is identified with packets that are outside a prescribed time limit based on the QoS level and maximum latency value, the latency information system sends QoS tuning information including instructions to adjust QoS parameters to increase QoS priorities for the particular flow, para. 0054.  Before the filing of the invention it would have been obvious to modify Lee to include Kakadia’s quality of service tuning for flows that are outside of a maximum latency.  One of ordinary skill in the art would be motivated to do so to provide mechanisms to dynamically adjust QoS settings for traffic of individual subscribers such that a particular application meets, but does not exceed, latency tolerance requirements, para. 0010.
Regarding claim 4, The communication device according to claim 1, Lee does not disclose wherein when the priority is equal to or higher than a predetermined value, the priority controller increases the priority based on the delay time.  Kakadia discloses a latency information system 150 which calculates flow latencies for a particular flow and compare the calculated flow latencies to a maximum latency value to determine if the 
Regarding claim 5, The communication device according to claim 1, Lee discloses receiving packets at an input section that inputs the packets to a queue but Lee and Kakadia do not disclose further comprising multiple receiving ports that receive packets, wherein the input section inputs the packets received by the multiple receiving ports to queues that are among the multiple queues and correspond to priorities of the received packets.  Kanazawa discloses a packet transport circuit including a plurality of containers that respectively connect with corresponding output ports and accommodate packets in a plurality of queues in and from which the packets are written and read; an inputter that sorts the packets inputted through an input port and has the packets accommodated in the containers, the read controller includes a write queue information generator that, on a per container basis, generates write queue information indicating the queues having the packets written therein and a priority determiner that, on a per queue basis, determines priorities in the reading of the packets para. 0027.  Before the .

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Kakadia in view of Kanazawa in view of Ulman et al. US 9306876

Regarding claim 3, The communication device according to claim 1, Lee, Kakadia and Kanazawa do not disclose further comprising: a counter that counts time within the communication device, wherein the adder acquires the first time from the counter, and the calculator acquires the second time from the counter.  Ulman discloses incrementing a counter every time a packet is enqueued and decrementing a counter every time a packet is dequeued, column 14, lines 38-56.  Before the filing of the invention it would have been obvious to modify Lee’s adaptive buffer control and Kakadia’s quality of service tuning for flows that are outside of a maximum latency and Kanazawa’s priority queuing with Ulman’s counter incrementing and decrementing according to packet enqueueing and dequeueing.  One of ordinary skill in the art would be motivated to do so to provide for larger queue numbers and packet processing.



Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee US 20130188482 in view of Kakadia et al. US 20120236713 in view of Kanazawa 20050163138 in view of Tsukada et al. US 20020176406.


Regarding claim 6, A communication system comprising: a first communication device (premises, Figure 1, element 102, user device, Figure 3, element 301) that transmits a packet (network interface able to receive, buffer, and transmit a variety of data, such as TCP and UDP packets, para. 0024); and a second communication device that receives the packet from the first communication device (premises, Figure 1, element 102), wherein the first communication device includes queue which stores a packet (buffer, element 302), a first input section that inputs a concerned packet to a queue and corresponds to a priority of the concerned packet (network interface, Figure 3, element 120, data packets including various types of packets with various types of protocols including both TCP packets and UDP packets with different priorities into buffer, para. 0028, 0048), an adder (adaptive buffer controller, Figure 3, element 303) that acquires first time when the concerned packet is input to the first queue corresponding to the priority, and that adds the first time to the concerned packet (measuring a time that passes from a time a packet enters the buffer to a time that packet exits the buffer by tagging a packet when it enters the buffer with a tag, tag including a timestamp indicating when the tagged packet entered the buffer, para. 0040), a first reader (adaptive buffer controller, Figure 3, element 303) that reads packets, a calculator that acquires second time when the concerned packet is read from the first queue corresponding to the priority (adaptive buffer controller monitoring the buffer to identify when the tagged packet leaves the buffer, when the tagged packet exits the buffer, an exit time may be recorded, para. 0040), and that calculates delay time of the concerned packet from the difference between the first time and the second time (tag may include a timestamp indicating when the tagged packet entered the buffer and when the tagged packet exits the buffer, an exit time is recorded and compared with the timestamp to calculate the latency i.e., the time that the tagged packet spent in the buffer, para. 0040); 
Lee does not disclose a priority controller that increases the priority of the concerned packet based on the delay time.
Kakadia discloses a latency information system which calculates flow latencies for a particular flow and compare the calculated flow latencies to a maximum latency value to determine if the subscriber flow is within time limits defined by subscriber profile timing information and if a subscriber flow is identified with packets that are outside a prescribed time limit based on the QoS level and maximum latency value, the latency information system sends QoS tuning information including instructions to adjust QoS parameters to increase QoS priorities for the particular flow, para. 0054.  Before the filing of the invention it would have been obvious to modify Lee to include Kakadia’s quality of service tuning for flows that are outside of a maximum latency.  One of ordinary skill in the art would be motivated to do so to provide mechanisms to dynamically adjust QoS settings for traffic of individual subscribers such that a particular application meets, but does not exceed, latency tolerance requirements, para. 0010.

  Kanazawa discloses a packet transport circuit and a packet transport method for outputting packets memorized in a plurality of queues, para. 0001. Kanazawa discloses a plurality of containers that respectively connect with corresponding output ports and accommodate packets in a plurality of queues in and from which the packets are written and read; an inputter that sorts the packets inputted through an input port and has the packets accommodated in the containers; and a read controller that, on a per container basis, determines a queue to read the packets from, reads the packets from the determined queue, para.0027.  Kanazawa further discloses the read controller includes a priority determiner that, on a per queue basis, determines priorities in the reading of the packets and a read queue determiner that, on a per container basis, determines the queue to read the packets from, with reference to the write queue information and the priorities, para. 0027.  Before the filing of the invention it would have been obvious to modify Lee and Kakadia to include Kanazawa’s packet transport method and apparatuses.  One of ordinary skill in the art would be motivated to do this to provide a high speed packet transport circuit and a packet transport method that 
Lee, Kakadia and Kanazawa do not disclose an acquirer that acquires, from the concerned packet, identification information of a path through which the concerned packet is transferred, a storage section that stores identification information of the packets stored in the multiple second queues, the second input section is configured to compare the identification information of the packets input to the multiple second queues with the identification information stored in the storage section and determine whether a certain stored packet having identification information matching identification information stored in the storage section exists among the packets input to the multiple second queues, and input the concerned packet to a second queue storing the certain stored packet when the certain stored packet exists as a result of the determination, and input the concerned packet to a second queue corresponding to the priority of the concerned packet when the certain stored packet does not exists as a result of the determination.
Tsukada discloses a router apparatus including a packet relay processing queue for general relay packet processing and a queue for the priority relay packet queue and the packet of the queue for the priority relay packet is preferentially processed, para. 0007.  Tsukada discloses when having received a packet, a pair of transmission source address and transmission destination address of the packet is compared with the contents of a priority relay packet table to judge whether or not a match is obtained and if it is judged that the matching is obtained, then the packet of interest is added to the last of the queue for the priority relay packet processing and if it is judged that the 
Before the filing of the invention it would have been obvious to modify the cited prior art to include Tsukada’s router performing an address comparison to place a packet in a queue.  One of ordinary skill in the art would be motivated to do this to improve utilization efficiency, para. 0010.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on 469-295-9193.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MELANIE JAGANNATHAN/Primary Examiner, Art Unit 2468